Title: To John Adams from Joseph Reed, 4 July 1776
From: Reed, Joseph
To: Adams, John


     
      Dear Sir
      New York July 4th. 1776
     
     I do not know whether I take the proper Channel of Recommendations, but I cannot help mentioning to you a Gentleman of your own Province whose Rank and Services seem to me intitle him to farther Notice than he has yet had. His Name is Henshaw of Worcester County. He came a Colonel of Militia in the Service afterward stayed as Assistant to Genl. Gates in his Department 5 Months for which he secured no Pay. He has come down here a Lieutt. Colonel and has had the Mortification to see himself repeatedly commanded by Junior Officers whom Accident has brought rapidly forward to the Command of Regiments. He is certainly a worthy Man and a useful Officer but is so dispirited with his Situation that unless he can be promoted I suppose will retire as soon as the present Alarm is over. I am sure you will do a publick Service and benefit a good Character to take him under your Patronage and recommend him to that of your Colleagues.
     I cannot close my Letter without calling your Attention particularly to our present Situation which however it may appear to the absent and distant in my Opinion is more alarming to this Country than any Thing which has occur’d during the present Contest. I suppose it will be agreed that the Interests and Fate of America most eminently depend upon that of this Army here and the few old Regiments the Stores of Artillery, Arms Ammunition &c. which if lost or destroyed may be deemed an irreparable Loss. Here are some of your best Officers and this is a Post of the greatest Consequence—to be defended against 8000, disciplined Troops already arrived a larger Number hourly expected and a mighty Fleet; we cannot reckon the whole of the Land Forces at less than 18, or 20,000—Marines Sailors &c who may be used on Shore occasionally 2000 at least. Besides this we are incircled with secret Enemies whose Schemes and Contrivances are daily coming to Light. With an Enemy of Force before and a secret one behind we stand on a Point of Land with about 6000 old Troops, (if a Years Service of about half can intitle them to the Name) and about 1500 new raised Levies of this Province many disaffected and more doubtful. We have called in the Militia not such a one as yours, tho that was very unequal to the Contest with old Troops; but Farmers and Labourers some of whom scarcely knew how to load a Gun and from whom we can expect nothing in Case of a severe and desperate Attack unless to dispirit those few brave Men who would boldly meet it. In this Situation we are, every Man in the Army from the General to the private (acquainted with our true Situation) is exceedingly discouraged. Had I knew the true Posture of Affairs no Consideration would have tempted me to have taken an active Part in this Scene and this Sentiment is universal. For Gods’ Sake therefore my dear Sir let it be a Matter of serious Consideration and wherever Reinforcements can be had let them be procured. The Enemy according to our best Accounts are waiting for the Arrival of a European Fleet. This is a golden Opportunity to pour in Troops which if neglected can never be recalled. There are 5 Regiments at Boston of Continental Troops better armed than any of ours. All Accounts agree that no Attack is meditated there except what the Militia might and in the Province have repelled viz plundering the Coast. Major Hawly whose Attachment to his Province as well as Zeal in the Cause is undisputed is clearly of Opinion they may be all spared and presses it as a Measure of Propriety; other Gentlemen concur in the same Opinion. The General’s Delicacy and Fear of urging what may be disagreeable to you and Colleagues does not allow him to press it so strongly on Congress as he otherwise would. But I am authorized to tell you that he views it as a Measure of the last Necessity and hopes for your Acquiescence in it. There are other Troops. Col. Miles’s Battalions tho not quite under the same Circumstances (being properly provincial Troops) that from their Character might be much more usefully employed than at Philad. Barracks. I do not know whether it will do to touch that String but all is at Stake and Punctilio must be laid aside. The new Levies come in very slowly and we have no Expectation of their being completed to above half their Complement from either Jersey or Connecticut. If the Destruction of this Army would save our Country I make no Doubt many would chearfully yield to it, but when the Safety of the one must depend upon the Success of the other there can be no Consolation in falling to Sacrifice accompanied with the loss of every Thing.
     Excuse this long Epistle it arises from my Judgment of what must be the Event if speedy Measures are not taken for our Relief and contains not only my own but the Sentiments of many to whom I am sure you would pay much Respect. I am with Compliments to your Circle at Mrs. Yards D Sir Your most obed and very Hbbl. Sert.
     
      Jos. Reed
     
    